Title: From George Washington to Major Henry Lee, Jr., 30 September 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir
          Head Quarters West-point 30th Sepr 1779.
        
        I herewith inclose you an extract of my latest intelligence from New-York, so far as it respects the particular business in which you are now engaged. I am of opinion that the numbers are over-rated—But the Count d’Estaign should he come this way, will determine for himself.
        
        We have advice by a private letter from Philadelphia that on the 9th inst. the Count was to have attacked the British force in Savanna (Georgia)⟨.⟩ One of his officers had arrived at Charlestown with the intelligence of his approach.
        The commanding officer at Elizabeth Town has orders to communicate such imbarkations as may have taken place since the inclosed which was dated the 27th instant. I am Dr Sir your most obt Servt
        
          Go: Washington
        
        
          P.S. The 63. 33 and 44 Regiments have been withdrawn from Stoney and Ver-planks-points. None have come to replace them as yet.
        
      